GARY M. GAERTNER, Judge,
concurring.
I concur in the majority opinion. I write simply to urge caution on the trial courts when granting motions to dismiss on the pleadings. It is true the obstacles to success presented by many claims appear substantial and obvious—as in the instant case—as early as the pleading stage. However, when a trial court moves beyond the four corners of a petition in determining a cause of action lacks merit on a motion to dismiss without following the procedures set forth in Rules 55.27(b) and 74.04, judicial economy—which is likely the intent of the trial court—is frustrated. A careful approach to these sorts of motions in order to ensure adherence to these rules will ensure the parties’ procedural rights are safeguarded while advancing the judiciary's goal of economy.